Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Notice of status of Office Action, mail date Mar. 23, 2021
The Requirement for Restriction/Election of Mar. 23, 2021 contained an error in the grouping of the inventions as described below and is vacated. 

Interview summary Apr. 7, 2021
In an interview on Apr. 7, 2021, Agent or Record, Thu Nguyen requested clarification of Group 2 in the Restriction requirement mailed on Mar. 23, 2021. The description of the group was missing on pg. 2 of the Restriction requirement.  Examiner Cordas clarified that Group 2 is directed to a method of treating a heterogeneous solid tumor and would send out a new Restriction requirement to fix the issue.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1, claims 1-6 and 137-147, drawn to a lymphocyte scaffold and a kit to form a lymphocyte scaffold.

Group 2, claims 127, 130 and 131, drawn to a method treating a heterogeneous solid tumor comprising escape variant tumor cells in a subject.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Stephen (WO 2014/110591 A1) and Shabalovskaya et al. (Acta Biomaterialia, 2008).  Stephen teaches a scaffold containing lymphocytes and at least one lymphocyte-activating moiety and where the lymphocytes are genetically-modified (abstract, 0002 and 00111).  Stephen does not teach the scaffold containing a thin film nitinol micromesh.  However, Shabalovskaya teaches a surface substrate with a coating of a thin film of Nitinol forming a mesh which contains cells and that lymphocytes can be cultured on such substrates (abstract, pg. 452 Col. 2 para. 2, pg. 454 Col. 2 para. 2, and pg. 462 para. 1).  In addition, Shabalovskaya teaches that nitinal is used medical implants (abstract).  Accordingly, it would have been obvious to one of ordinary to modify the scaffold of Stephen to include a thin film nitinol micromesh, since it was a known coating for surface substrates for cells and medical implants.  Therefore, the special technical feature were known in the art at the time of the invention.  Accordingly, the groups do not share a special technical feature which contributes over the prior art.


REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive 

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or


Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily A Cordas whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632